Hill, C. J.
This was a suit in a justice’s court, upon an open account verified by the affidavit of the plaintiff. When called for trial, no counter-affidavit was filed, and the case was in default, and judgment was rendered for the plaintiff. Subsequently the defendant appeared and filed a plea, and entered an appeal from the judgment to a jury in the justice’s court. When the appeal was reached for trial the justice struck the plea because filed too late, and dismissed- the appeal. On, certiorari the justice was sustained. Held, no error. Civil Code (1910), § 4730; Odell v. Meacham, 114 Ga. 910; Rockmore v. Cullen, 94 Ga. 648.

Judgment affirmed.